Citation Nr: 1452138	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus, right ear hearing loss, and left ear hearing loss.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of service connection for right ear hearing loss and left ear hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested the claimed disorder during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  The documentation does reflect that the Veteran served aboard the U.S.S. Essex, an aircraft carrier.  

In his February 2010 claim for service connection, the Veteran reported that: he had served as a boatswain's mate with his general quarters station at a five inch gun mount; was exposed to acoustical trauma while performing his military duties; and he had initially experienced tinnitus during active service.  

At an April 2010 VA audiological examination, the Veteran complained of recurrent tinnitus which had initially become manifest in 1969 or 1970.  He reported that he had been exposed to noise associated with firing guns, the ship's galley, and power tools without hearing protection during active service and worked in a noisy brewery after service with hearing protection.  The Veteran was diagnosed with tinnitus.  The examiner commented that "[d]ue to normal hearing at separation and no evidence of acoustic damage from the military, it is my opinion that it is not at least as likely as not that hearing loss or tinnitus is related to military service."  

The service treatment records make no reference to tinnitus or ringing of the ears.  The Veteran reported that his recurrent tinnitus began in 1969 or 1970 during active service.  The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The April 2010 VA audiological evaluation concluded that the Veteran's recurrent tinnitus was not related to his military service.  

The Board finds that the competent evidence of record is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

A June 2012 VA examination report states that the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In his May 2010 notice of disagreement, the Veteran indicated that he received ongoing VA treatment at the St. Louis, Missouri, VA Medical Center (VAMC).  VA clinical documentation dated after June 2012 is not of record.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all treatment of his claimed right ear and left ear hearing loss including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the St. Louis, Missouri, VAMC after June 2012.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Then readjudicate the issues of service connection for both right ear hearing loss and left ear hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


